WELSH, District Judge.
A preponderance of the evidence in this case shows that the automobile involved was not the property of the defendant. Competent testimony showed that the defendant John Pina had said automobile registered in his name by reason of the fact that his son Mike Pina was a minor.
Authorities cited by plaintiff with reference to registered ownership of motor vehicles do not apply for the reason that no bona fide purchaser is interested in this lawsuit. Inasmuch as the defendant did not own the automobile and there was testimony that Mike Pina, the rightful owner, actually made the sale himself, it is ordered that judgment be entered in favor of the defendant, upon findings.